UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1eptember 30, 2011 OR ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1 TO . Commission file number 1-12431 Unity Bancorp, Inc. (Exact Name of Registrant as Specified in Its Charter) New Jersey 22-3282551 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 64 Old Highway 22, Clinton, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, Including Area Code(908) 730-7630 Indicate by check mark whether the registrant:(1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934,as amended, during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days: Yesx No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a nonaccelerated filer (as defined in Exchange Act Rule 12b-2): Large accelerated filer o Accelerated filero Nonaccelerated filero Smaller reporting companyx Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act: Yeso Nox The number of shares outstanding of each of the registrant’s classes of common equity stock, as ofNovember 1, 2011 common stock, no par value:7,412,731 shares outstanding Table of Contents Page # PART I CONSOLIDATED FINANCIAL INFORMATION ITEM 1 Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets at September 30, 2011, December 31, 2010, andSeptember 30, 2010 1 Consolidated Statements ofIncome for the three and ninemonths ended September 30, 2011 and2010 2 Consolidated Statements of Comprehensive Income for thenine months ended September 30, 2011 and2010 3 Consolidated Statements of Changes in Shareholders’ Equity for thenine months ended September 30, 2011 and2010
